Citation Nr: 1241576	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-47 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cold weather injury affecting the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.P. and A.W.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a  December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During a video conference hearing held at the RO in August 2011, the Veteran, S.P., and A.W. testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the claim in November 2011 for additional development.  In an August 2012 Supplemental Statement of the Case (SSOC), the RO affirmed the determinations previously entered.  The case been returned to the Board for further appellate review.


FINDING OF FACT

A chronic neurologic disorder affecting the bilateral lower extremities was not observed during active duty service or for many years thereafter; and the Veteran's presently diagnosed bilateral lower extremities neurologic disorder is unrelated to his military service, to include exposure to cold temperatures.  


CONCLUSION OF LAW

The criteria for service connection for a cold weather injury affecting the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2008, March 2008, April 2008, and September 2008 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2008.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records and identified VA and private treatment records.  The records associated with the Veteran's claim for benefits from the Social Security Administration (SSA) are also of record.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

A VA examination and opinion with respect to the issue on appeal was obtained in February 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2012 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  This opinion considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the Veteran's October 2012 statement asserting that the February 2012 VA examination is inadequate with which to decide his claim.  He essentially claimed that the VA examiner did not perform the appropriate tests and that the examination was not thorough.  He also claimed that examiner did not have proper medical knowledge of the claimed disorder.  

 As previously explained, the Board has reviewed the February 2012 VA examination report and finds that the examination appears to have been adequate.  The Board is entitled to assume that the VA examiner performed an appropriate inspection of the Veteran, as is customary, and as reflected by the detailed clinical findings noted in the examiner's report.  The February 2012 VA examiner reviewed the results from the clinical assessment, as well as the Veteran's claims file and lay statements, in rendering an opinion with respect to the claimed disorder.  Given these factors, the February 2012 VA examination is more than sufficient with which to decide the Veteran's claim.  Although the Veteran may disagree with the opinion set forth in the examination report, there is no indication of any inadequacies with the February 2012 examination.  The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting U.S. v. Chem. Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct., 1, 6 71 L.Ed. 131 (1926); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("[t]he [presumption of regularity] doctrine this allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  The Veteran has not offered any competent or credible evidence to rebut the clinical findings and opinion from the February 2012 examination, other than his lay beliefs that the examiner and examination are inadequate.  The Board finds that the Veteran has not met his burden of rebutting the presumption of regularity with regards to the February 2012 VA examination, and that the examination report obtained is for the purpose of deciding the Veteran's claim.  

The Veteran was also provided an opportunity to set forth his contentions during a video conference hearing before the undersigned in August 2011.  Here, during the August 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorder and any causal link between the claimed disorder and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a causal connection between his claimed disorder and service.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed.  Cir. 1996) (table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran claims that he currently suffers from residuals of a cold weather injury he sustained during his military service.  He asserts that during his service in Germany, he was exposed to extremely cold temperatures during training exercises and while driving/riding in unheated trucks.  The Veteran claims to have sought treatment for bilateral leg symptomatology while on active duty and that he has experienced a continuity of symptoms since service.  He identifies his claimed condition as affecting his bilateral lower extremities, from the knees down to his feet.  

Initially, the Board notes that the Veteran was diagnosed with degenerative joint disease of his bilateral knees during VA examinations conducted in November 2007 and November 2008.  His claims for service connection for his knee disorders were denied in rating decisions dated in December 2007 and December 2008, respectively.  As the Veteran did not appeal these issues and does not specifically assert that his cold weather injury affects his knees, these diagnoses will not be discussed further.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran in this case served in the U.S. Army from September 1966 until August 1968.  Service personnel records reflect that he served in Germany from January 1967 until August 1968.  His DD 214 lists his military occupational specialty as a heavy truck driver.  In support of his contention that he was exposed to cold temperatures in service, the Veteran submitted historical weather reports showing the climate temperatures in Heidelberg, Germany between December 1966 and August 1968.  Thus, although this evidence is not conclusive, the Board will accept that the Veteran was exposed to extremely cold temperatures while on active duty in Germany.

However, the Veteran's assertions notwithstanding, his service treatment records reflect no complaints of, treatment for, or a diagnosis related to cold injury residuals during active duty or any symptoms reasonably attributed thereto.  A September 1967 service treatment record documents the Veteran's complaint of soreness in his left lower leg, without any indication of any precipitating event.  Subsequent service treatment records do not include any reports of any symptomatology following exposure to cold weather.  On his March 1968 separation report of medical history, the Veteran denied having swollen or painful joints, cramps in his legs, foot trouble, or bone, joint, or other deformity.  The associated March 1968 separation report of medical examination reflects that the clinical examination of the Veteran's bilateral lower extremities and feet was normal.  This absence of clinical evidence weighs against the assertion that the Veteran suffered any type of cold injury in service.   Indeed, the fact that his service treatment records are silent with respect to complaints or diagnoses of a cold injury tends to impugn his overall veracity.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Next, the post-service evidence does not reflect reports of cold injury residuals for many years after service discharge.  The first mention of this disorder was not until a March 2008 letter from the Veteran's private physician ,Dr. A.F., III, M.D., where his history of cold exposure was mentioned for the first time.  This too tends to erode the Veteran's overall credibility.

The Veteran has a history of pain and numbness in the lower extremities prior to 2008.  However, the preponderance of the clinical evidence does not relate these symptoms to cold exposure injuries.  To the contrary, the earliest evidence of symptoms of pain and numbness in the lower extremities was in September 1997, but these symptoms were generally related to a back injury the Veteran suffered at work.  Additionally, as reflected in a December 1997 private treatment record, the Veteran reported experiencing intermittent left leg numbness since suffering a work-related back injury in 1995.  There is no clinical evidence indicating numbness, or any other symptoms, in the lower extremities prior to his work-related back injuries.  The Board again notes the absence of references to a cold injury in the private and SSA records associated with the treatment of the Veteran's back.  Such is another impairment to the Veteran's credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In any event, even if the Board were to accept that the first symptoms of numbness in September 1997 were indeed related to cold injury residuals, which the Board does not accept, it should be emphasized that these symptoms arose nearly 30 years after the Veteran left active duty service.  Therefore, a continuity of symptomatology is not shown based on the clinical evidence.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms related to cold injury residuals since active duty.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  He is competent to provide a history of cold exposure and feeling cold and/or numbness in the extremities.  However, he is not competent to diagnose cold injury residuals, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Moreover, even if he was found to be competent to diagnose having a cold injury or the chronic residuals related thereto, the Board determines that the Veteran's reported history of continued symptomatology related to cold injury residuals since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the Board again notes the nearly 30-year gap that exists between the time he left active duty service and his first noted complaints of numbness in the extremities in 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board is similarly troubled by the fact that the Veteran made no reference to his alleged cold injuries when he filed claims for benefits in July 2000 and July 2007.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Reference is also made to VA examinations conducted in November 2007 and November 2008, where there was no assertion of a circulatory disorder in the lower extremities or residuals of a cold injury.

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of complaints of cold injury residuals for many years and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  More exactly, the Board does not find the Veteran to be credible.  Continuity has therefore not been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cold injury residuals to active duty, despite his contentions to the contrary.

To that end, the Board places significant probative value on the February 2012 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that he was exposed to cold temperatures approximately twice a year for durations of 30 days at a time during his service in Germany.  He reported that the environment was wet, snowy, and cold, and that his shoes and feet were wet and cold.  The Veteran stated that he sought treatment for his feet in the 1970s and relayed that his physician asked if he had ever had "frozen feet."  

Based on the findings from the clinical examination, the examiner assessed the Veteran's condition as radiculopathy and sciatica.  She opined that that the Veteran's condition was less likely as not caused by or a result of his military service.  She highlighted that the service treatment records were negative for complaints, treatment, or diagnosis of cold injury residuals or exposure to cold temperatures.  Similarly, she noted that the May 1968 separation examination of the feet was normal and that the Veteran denied experiencing any leg cramps or foot trouble.  Although she acknowledged the Veteran's service in Germany, she stated that it was no medical record documentation that verified his exposure to extremely cold temperatures.  Her review of the historical weather reports submitted by the Veteran indicated that the mean temperature in Germany in 1967 and 1968 was below freezing.  However, the examiner concluded that there was no clear evidence or documentation of lower extremity neurologic symptomatic until after the Veteran injured his back in September 1997.  She also highlighted the Veteran's reports documented in his private treatment records that he experienced intermittent left leg numbness since an accident in 1995.  

Next, the examiner acknowledged the Veteran's reports of numerous subjective symptoms which he believed were related to cold exposure injury residuals.  She identified these as neuropathy, radiculopathy, and sciatica.  The examiner reiterated her opinion, however, that the Veteran's lower extremity symptoms were less likely as not caused by or a result of in-service cold exposure.  She based this opinion on the records denoting a 1997 back injury and a December 1998 electromyography study (EMG) providing conclusive evidence of old, chronic L5-S1 radiculopathy and no electrodiagnostic (EDX) evidence of peripheral neuropathy.  The examiner explained that the consequence of nerve root damage from any cause was radiculopathy, with sciatic as the most common symptom.  She also noted that symptoms of radiculopathy and sciatic include pain, numbness, and paresthesias.  She concluded that these findings were consistent with the Veteran's reported work-related back injury in 1997.  The examiner essentially concurred with a November 2008 VA examiner's opinion relating the Veteran's bilateral lower extremity sciatica to his nonservice-related lumbar spine degenerative joint disease.  

The Board finds that the February 2012 examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Rationale was also provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion,  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

In support of his claim, the Veteran submitted the March 2008 letter from Dr. A.F.,  who noted the Veteran's reported history of symptoms consistent with cold injury since his exposure to extremely harsh conditions during his service in Germany.  The physician noted the presence of diminished pedal pulses on the physical examination, with no evidence of arterial insufficiency in the upper or lower extremities.  In the absence of arterial insufficiency and given the history of symptoms occurring since the reported cold exposure, Dr. A.F. opined that the Veteran's symptoms were related to a cold injury.  

The Veteran also submitted a September 2012 report from his private physician, G.C., M.D.  This physician relayed the Veteran's report of experiencing numbness and burning in his lower extremities since he was exposed to severe cold temperatures during his military service.  Dr. G.C. then reported the results of a neurologic examination and diagnosed the Veteran with peripheral neuropathy.  He stated that the Veteran had a long history of peripheral neuropathy and reiterated his reported exposure to cold.  The physician then stated that it was possible that the neuropathy could be related to the Veteran's exposure to subzero temperatures.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet.  App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one competent medical authority over another.   See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater weight on the conclusions of the February 2012 VA examiner, rather than the private physicians.  Specifically, the private opinions were based on the Veteran's current symptoms in conjunction with the Veteran's own stated history regarding his claimed disorder.  As noted by the February 2012 examiner, it does not appear that the medical history in the claims file was reviewed by Dr. A.F.  Similarly, Dr. G.C. does not appear to have reviewed the claims file prior to providing his opinion in support of the claim.

The Board notes that it is not obligated to accept medical opinions premised on a Veteran's own recitation of medical history.  See Godrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this case, for the reasons stated previously, the Veteran's statements of symptoms since active duty are not credible.

Thus, the private physicians' opinions are not necessarily invalidated by the failure to review the claims file per se.  Rather, they are of significantly diminished probative value since they are based in part on the Veteran's stated history, which the Board finds to be not credible.  Therefore, greater probative value is placed on the opinion of the February 2012 VA examiner, who had the opportunity to review the objective medical evidence in the claims file, rather than the opinions of the private physicians.

Moreover, the Board finds additional flaws with the private physicians' opinions.  Specifically, neither private physician provided a detailed rationale to support his opinion in favor of the claim or identify the underlying medical basis leading to his conclusion.  Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board also points out that Dr. G.C.'s use of the words "possible" and "could" in his opinion relating the Veteran's current neurological symptoms to his cold exposure makes the opinion speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Thus, these opinions are of a lesser probative value as compared to the opinion provided by the February 2012 VA examiner.  

Finally, the Board has also considered the statements made by the Veteran relating the symptoms in his lower extremities to his exposure to cold temperatures while on active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his bilateral lower extremity neurological disorder, and whether it is related to cold exposure many years before.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because cold injury residuals are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sciatica, as it relates to cold injury residuals, are found to lack competency.

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for a cold weather injury affecting the bilateral lower extremities is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


